 



SUBSCRIPTION AGREEMENT

 

THIS SUBSCRIPTION AGREEMENT (this “Agreement”) is dated as of October 10, 2012,
by and between BeesFree, Inc., a Nevada corporation (the “Company”), and the
subscribers identified on Schedule 1 hereto (collectively, the “Subscribers” and
each, a “Subscriber”).

 

WHEREAS, the Company and the Subscribers are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(a)(2), Section 4(a)(5) and/or Regulation D
(“Regulation D”), as promulgated by the United States Securities and Exchange
Commission (the “Commission”) under the Securities Act of 1933, as amended (the
“1933 Act”);

 

WHEREAS, the parties hereto desire that, upon the terms and subject to the
conditions contained herein, the Company shall issue and sell to the
Subscribers, as provided herein, and the Subscribers, in the aggregate, shall
purchase up to 22,857 of shares of Series B 12% Cumulative Convertible Preferred
Stock of the Company, par value $0.001 per share (“Preferred Stock”), at a
purchase price (the “Purchase Price”) equal to one hundred seventy-five
($175.00) dollars per share, which Preferred Stock shall be convertible into
shares of the Company’s common stock, $0.001 par value per share (the “Common
Stock”), subject to the rights and preferences described in the form of
Certificate of Designation annexed hereto as Exhibit A (“Certificate of
Designation”); and Series B Common Stock purchase warrants (the “Warrants”) in
the form attached hereto as Exhibit B, to purchase shares of Common Stock (the
“Warrant Shares”) (the “Offering”). The Preferred Stock, shares of Common Stock
issuable upon conversion of the Preferred Stock (the “Conversion Shares”), the
Warrants and the Warrant Shares are collectively referred to herein as the
“Securities”; and

 

WHEREAS, the aggregate proceeds of the sale of the Preferred Stock and the
Warrants contemplated hereby (“Purchase Price”) shall be held in escrow by the
Company in a segregated, non-interest bearing account pending a formal closing
of the Offering.

 

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement, the Company and each of the Subscribers hereby
agree as follows:

 

1. Closing and Special Conditions.

 

(a) Closing. Subject to the satisfaction or waiver of the terms and conditions
of this Agreement, on the “Closing Date,” the Subscribers shall purchase, and
the Company shall sell to such Subscribers in accordance with Schedule 1 hereto,
the Preferred Stock and the Warrants as described in Section 2 below. Prior to
the Closing, each Subscriber shall deliver to the Company such Subscriber’s
Purchase Price as designated on such Subscriber’s signature page hereto executed
by such Subscriber by either a wire transfer of immediately available funds or
delivery of a certified check, to be held in a non-interest-bearing escrow
account, equal to such Subscriber’s Purchase Price, and the Company shall, not
later than forty-five (45) calendar days following the Closing Date, deliver to
each Purchaser its respective shares of Preferred Stock and Warrant, as
determined pursuant to Section 2. The date the Company releases the funds
received from one or more Subscribers to the Company shall be the Closing Date
with respect to such released funds, and each such releases are referred to
herein as the “Closing.”

 

2. Series B Preferred Stock and Series B Warrant.

 

(a) Series B Preferred Stock. On the Closing Date, each Subscriber shall
purchase and the Company shall sell to each such Subscriber, the number of
shares of Preferred Stock designated on such Subscriber’s signature page hereto
for such Subscriber’s Purchase Price indicated thereon in cash.

 



 

 

 

(b) Series B Warrants. On the Closing Date, the Company shall issue and deliver
the Warrants to the Subscribers as follows: (i) one Warrant to purchase one
hundred (100) shares of common Stock shall be issued for each one hundred
seventy-five ($175.00) dollars of Purchase Price paid by a Subscriber on the
Closing Date. The exercise price to acquire a Warrant Share upon exercise of a
Warrant shall be $2.62, subject to adjustment as described in the Warrants. The
Warrants shall be exercisable until five (5) years after the Closing Date.

 

3. Payment and Allocation of Purchase Price. In consideration of the issuance of
the Preferred Stock and Warrants on the Closing Date, each Subscriber shall pay
to or for the benefit of the Company such Subscriber’s Purchase Price, in cash,
as set forth on the signature pages hereto. The number of Warrant Shares
eligible for purchase by each such Subscriber is set forth on the signature
pages hereto.

 

4. Subscriber Representations and Warranties. Each of the Subscribers, severally
but not jointly, hereby represents and warrants to, and agrees with the Company
that, with respect only to such Subscriber:

 

(a) Authorization and Power. Subscriber (i) if a natural person, represents that
Investor has reached the age of 21 and has full power and authority to execute
and deliver this Agreement and all other Transaction Documents and to carry out
the provisions hereof and thereof; (ii) if a corporation, partnership, or
limited liability company or partnership, or association, joint stock company,
trust, unincorporated organization or other entity, represents that such entity
was not formed for the specific purpose of acquiring the Securities, such entity
is duly organized, validly existing and in good standing under the laws of the
state of its organization, the consummation of the transactions contemplated
hereby is authorized by, and will not result in a violation of state law or its
charter or other organizational documents, such entity has full power and
authority to execute and deliver this Agreement and all other Transaction
Documents and to carry out the provisions hereof and thereof and to purchase and
hold the Securities the execution and delivery of this Agreement has been duly
authorized by all necessary action, this Agreement has been duly executed and
delivered on behalf of such entity and is a legal, valid and binding obligation
of such entity; or (iii) if executing this Agreement in a representative or
fiduciary capacity, represents that it has full power and authority to execute
and deliver this Agreement in such capacity and on behalf of the subscribing
individual, ward, partnership, trust, estate, corporation, or limited liability
company or partnership, or other entity for whom Investor is executing this
Agreement, and such individual, partnership, ward, trust, estate, corporation,
or limited liability company or partnership, or other entity has full right and
power to perform pursuant to this Agreement and make an investment in the
Company, and represents that this Agreement constitutes a legal, valid and
binding obligation of such entity. The execution and delivery of this Agreement
will not violate or be in conflict with any order, judgment, injunction,
agreement or controlling document to which Investor is a party or by which it is
bound.

 

(b) No Conflicts. The execution, delivery and performance of this Agreement and
the other Transaction Documents and the consummation by such Subscriber of the
transactions contemplated hereby and thereby or relating hereto do not and will
not (i) result in a violation of such Subscriber’s charter documents, bylaws or
other organizational documents, if applicable; (ii) conflict with nor constitute
a default (or an event which with notice or lapse of time or both would become a
default) under any agreement to which such Subscriber is a party; or (iii)
result in a violation of any law, rule or regulation, or any order, judgment or
decree of any court or governmental agency applicable to such Subscriber or its
properties (except for such conflicts, defaults and violations as would not,
individually or in the aggregate, have a material adverse effect on Subscriber).
Such Subscriber is not required to obtain any consent, authorization or order
of, or make any filing or registration with, any court or governmental agency in
order for such Subscriber to execute, deliver or perform any of such
Subscriber’s obligations under this Agreement and the other Transaction
Documents, nor to purchase the Securities in accordance with the terms hereof,
provided that for purposes of the representation made in this sentence, such
Subscriber is assuming and relying upon the accuracy of the relevant
representations and agreements of the Company herein.

 



2

 

 

(c) Disclosure Information on Company. Such Subscriber acknowledges that it has
been furnished with, either by the Company or through the EDGAR Website of the
Commission, copies of the Company’s filings made with the Commission through the
tenth (10th) business day preceding the Closing Date (hereinafter collectively
referred to as the “Reports”). Such Subscriber is not deemed to have any
knowledge of any information not included in the Reports or the Transaction
Documents, unless such information is delivered in the manner described in the
next sentence. In addition, such Subscriber may have received in writing from
the Company such other information concerning its operations, financial
condition and other matters as such Subscriber has requested in writing,
identified thereon as OTHER WRITTEN INFORMATION (such other information is
collectively, the “Other Written Information”), and considered all factors such
Subscriber deems material in deciding on the advisability of investing in the
Securities. In addition to the foregoing, such Subscriber acknowledges that it
has been afforded: (i) the opportunity to ask such questions as it has deemed
necessary of, and to receive answers from, representatives of the Company
concerning the terms and conditions of the offering of the Securities and the
merits and risks of investing in the Securities; (ii) access to information
about the Company and its financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of such Subscriber or its representatives or counsel shall modify,
amend or affect such Subscriber’s right to rely on the truth, accuracy and
completeness of the Reports, Other Written Information and the Company’s
representations and warranties contained in the Transaction Documents.

 

(d) Information on Subscriber. Such Subscriber is, and will be at the time of
the conversion of the Preferred Stock and exercise of the Warrants, an
“accredited investor,” as such term is defined in Rule 501 of Regulation D
promulgated by the Commission under the 1933 Act and as set forth on the
Accredited Investor Certification, is experienced in investments and business
matters, has made investments of a speculative nature and has purchased
securities of United States publicly-owned companies in the development stage in
private placements in the past and, with its representatives, if any, has such
knowledge and experience in financial, tax and other business matters as to
enable such Subscriber to utilize the information made available by the Company
to evaluate the merits and risks of, and to make an informed investment decision
with respect to, the proposed purchase, which such Subscriber hereby agrees
represents a speculative investment. Such Subscriber has the authority and is
duly and legally qualified to purchase and own the Securities. Such Subscriber
is and acknowledges that it is able to fend for itself, able to bear the risk of
such investment for an indefinite period and to afford a complete loss thereof.

 

(e) Purchase of Preferred Stock and Warrants. On the Closing Date, such
Subscriber will purchase the Preferred Stock and Warrants as principal for its
own account for investment only and not with a view toward, or for resale in
connection with, the public sale or any distribution thereof and such Subscriber
has no present intention of selling, granting any participation in, or otherwise
distributing the same. Such Subscriber does not have any contract, undertaking,
agreement, or arrangement with any person to sell, transfer, or grant
participation to any person with respect to any of the Securities.

 

(f) Restricted Securities. Such Subscriber understands that the Securities have
not been registered under the 1933 Act, are characterized as “Restricted
Securities” under federal securities laws inasmuch as they are being acquired
from the Company in a transaction not involving a public offering, and such
Subscriber shall not sell, offer to sell, assign, pledge, hypothecate or
otherwise transfer any of the Securities unless pursuant to an effective
registration statement under the 1933 Act, or unless an exemption from
registration is available. Notwithstanding anything to the contrary contained in
this Agreement, such Subscriber may transfer (without restriction and without
the need for an opinion of counsel) the Securities to its Affiliates (as defined
below), provided that each such Affiliate is an “accredited investor,” as such
term is defined under Regulation D, and such Affiliate agrees in writing to be
bound by the terms and conditions of this Agreement. For the purposes of this
Agreement, an “Affiliate” of any person or entity means any other person or
entity directly or indirectly controlling, controlled by or under direct or
indirect common control with such person or entity. Without limiting the
foregoing, each Subsidiary (as defined herein) is an Affiliate of the Company.
For purposes of this definition, “control” means the power to direct the
management and policies of such person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise. Other than
consummating the transactions contemplated hereunder, such Subscriber has not,
nor has any person acting on behalf of or pursuant to any understanding with
such Subscriber, directly or indirectly executed any purchases or sales,
including short sales, of the securities of the Company during the period
commencing from the time that such Subscriber first received a term sheet
(written or oral) from the Company or any other person representing the Company
setting forth the material terms of the transactions contemplated hereunder.
Other than to other persons party to this Agreement, such Subscriber has
maintained the confidentiality of all disclosures made to it in connection with
this transaction (including the existence and terms of this transaction).
Subscriber represents that it is familiar with SEC Rule 144, as presently in
effect, and understands the resale limitations imposed thereby and by the 1933
Act.

 



3

 

 

(g) High Risk and Speculative Investment. Subscriber recognizes that the
purchase of the Securities involves a high degree of risk including, but not
limited to, the risk factors set forth in the Reports and the following: (a) the
Company requires funds in addition to the proceeds of the Offering; (b) an
investment in the Company is highly speculative, and only investors who can
afford the loss of their entire investment should consider investing in the
Company and the Securities; (c) the Subscriber may not be able to liquidate its
investment; (d) transferability of the Securities is extremely limited; (e) the
Company may issue additional securities in the future which have rights and
preferences that are senior to those of the Preferred Stock; and (f) that the
Common Stock issuable upon conversion of the Preferred Stock and exercise of the
Warrants may not successfully become actively traded.

 

(h) Conversion Shares and Warrant Shares Legend. The Conversion Shares and
Warrant Shares shall bear the following or similar legend:

 

“THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER AND
REASONABLY APPROVED BY THE COMPANY), IN A GENERALLY ACCEPTABLE FORM, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE
144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES
MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR
FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”

 



4

 

 

(i) Preferred Stock and Warrants Legend. The Preferred Stock and Warrants shall
bear the following legend:

 

“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE -OR-
EXERCISABLE] HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR (B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE
HOLDER AND REASONABLY APPROVED BY THE COMPANY), IN A GENERALLY ACCEPTABLE FORM,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO
RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”

 

(j) Communication of Offer. The offer to sell the Securities was directly
communicated to such Subscriber by the Company. At no time was such Subscriber
presented with or solicited by any leaflet, newspaper or magazine article,
radio, internet or television advertisement, or any other form of general
advertising or solicited or invited to attend a promotional meeting otherwise
than in connection and concurrently with such communicated offer.

 

(k) No Governmental Review. Such Subscriber understands that no United States
federal or state agency or any other governmental or state agency has passed on
or made recommendations or endorsement of the Securities or the suitability of
the investment in the Securities, nor have such authorities passed upon or
endorsed the merits of the offering of the Securities.

 

(l) Independent Decision. The decision of such Subscriber to purchase Securities
has been made by such Subscriber independently of any other Subscriber and
independently of any information, materials, statements or opinions as to the
business, affairs, operations, assets, properties, liabilities, results of
operations, condition (financial or otherwise) or prospects of the Company which
may have been made or given by any other Subscriber or by any agent or employee
of any other Subscriber, and no Subscriber or any of its agents or employees
shall have any liability to any other Subscriber (or any other Person) relating
to or arising from any such information, materials, statements or opinions. 

 

(m) For ERISA plans only. The fiduciary of the ERISA plan (the “Plan”)
represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities. Investor fiduciary or Plan
(a) is responsible for the decision to invest in the Company; (b) is independent
of the Company or any of its affiliates; (c) is qualified to make such
investment decision; and (d) in making such decision, Investor fiduciary or Plan
has not relied primarily on any advice or recommendation of the Company or any
of its affiliates

 

(n) Investor should check the Office of Foreign Assets Control (“OFAC”) website
at http://www.treas.gov/ofac before making the following representations.
Investor represents that the amounts invested by it in the Company in the
Offering were not and are not directly or indirectly derived from activities
that contravene federal, state or international laws and regulations, including
anti-money laundering laws and regulations. Federal regulations and Executive
Orders administered by OFAC prohibit, among other things, the engagement in
transactions with, and the provision of services to, certain foreign countries,
territories, entities and individuals. The lists of OFAC prohibited countries,
territories, persons and entities can be found on the OFAC website at
http://www.treas.gov/ofac. In addition, the programs administered by OFAC (the
“OFAC Programs”) prohibit dealing with individuals1 or entities in certain
countries regardless of whether such individuals or entities appear on the OFAC
lists;

 



5

 

 

(o) To the best of Investor’s knowledge, none of: (1) Investor; (2) any person
controlling or controlled by Investor; (3) if Investor is a privately-held
entity, any person having a beneficial interest in Investor; or (4) any person
for whom Investor is acting as agent or nominee in connection with this
investment is a country, territory, individual or entity named on an OFAC list,
or a person or entity prohibited under the OFAC Programs. Please be advised that
the Company may not accept any amounts from a prospective investor if such
prospective investor cannot make the representation set forth in the preceding
paragraph. Investor agrees to promptly notify the Company and the Placement
Agent should Investor become aware of any change in the information set forth in
these representations. Investor understands and acknowledges that, by law, the
Company may be obligated to “freeze the account” of Investor, either by
prohibiting additional subscriptions from Investor, declining any redemption
requests and/or segregating the assets in the account in compliance with
governmental regulations, and the Selling Agent may also be required to report
such action and to disclose Investor’s identity to OFAC. Investor further
acknowledges that the Company may, by written notice to Investor, suspend the
redemption rights, if any, of Investor if the Company reasonably deems it
necessary to do so to comply with anti-money laundering regulations applicable
to the Company and the Selling Agent or any of the Company’s other service
providers. These individuals include specially designated nationals, specially
designated narcotics traffickers and other parties subject to OFAC sanctions and
embargo programs.

 

(p) To the best of Investor’s knowledge, none of: (1) Investor; (2) any person
controlling or controlled by Investor; (3) if Investor is a privately-held
entity, any person having a beneficial interest in Investor; or (4) any person
for whom Investor is acting as agent or nominee in connection with this
investment is a senior foreign political figure,2 or any immediate family3
member or close associate4 of a senior foreign political figure, as such terms
are defined in the footnotes below.

 

(q) If Investor is affiliated with a non-U.S. banking institution (a “Foreign
Bank”), or if Investor receives deposits from, makes payments on behalf of, or
handles other financial transactions related to a Foreign Bank, Investor
represents and warrants to the Company that: (1) the Foreign Bank has a fixed
address, other than solely an electronic address, in a country in which the
Foreign Bank is authorized to conduct banking activities; (2) the Foreign Bank
maintains operating records related to its banking activities; (3) the Foreign
Bank is subject to inspection by the banking authority that licensed the Foreign
Bank to conduct banking activities; and (4) the Foreign Bank does not provide
banking services to any other Foreign Bank that does not have a physical
presence in any country and that is not a regulated affiliate.

________________________



 

1 These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.

 

2 A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.

 

3 “Immediate family” of a senior foreign political figure typically includes the
figure’s parents, siblings, spouse, children and in-laws.

 

4 A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.

 



6

 

 

(r) Correctness of Representations. Subscriber represents that the foregoing
representations and warranties are true and correct as of the date hereof and,
unless Subscriber otherwise notifies the Company in writing prior to the Closing
Date, shall be true and correct as of the Closing Date.

 

(s) Survival. The foregoing representations and warranties shall survive the
Closing Date.

 

5. Company Representations and Warranties. Except as set forth in the Schedules
hereto, the Company represents and warrants to and agrees with each Subscriber
as follows:

 

(a) Due Incorporation. The Company and each Subsidiary is a corporation duly
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, with all requisite corporate power to own its
properties and to carry on its business as presently conducted. The Company is
duly qualified as a foreign corporation to do business and is in good standing
in each jurisdiction where the nature of the business conducted or property
owned by it makes such qualification necessary, other than those jurisdictions
in which the failure to so qualify would not have a Material Adverse Effect (as
defined herein). For purposes of this Agreement, a “Material Adverse Effect”
shall mean a material adverse effect on the financial condition, results of
operations, prospects, properties or business of the Company and its
Subsidiaries taken as a whole. For purposes of this Agreement, “Subsidiary”
means, with respect to any entity at any date, any direct or indirect
corporation, limited or general partnership, limited liability company, trust,
estate, association, joint venture or other business entity of which (A) more
than 30% of (i) the outstanding capital stock having (in the absence of
contingencies) ordinary voting power to elect a majority of the board of
directors or other managing body of such entity, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such entity, or (B) is under the actual control of the
Company. As of the Closing Date, all of the Company’s Subsidiaries and the
Company’s other ownership interests therein are set forth on Schedule 5(a). The
Company represents that it owns all of the equity of the Subsidiaries and rights
to receive equity of the Subsidiaries set forth on Schedule 5(a), free and clear
of all liens, encumbrances and claims, except as set forth on Schedule 5(a). No
person or entity other than the Company has the right to receive any equity
interest in the Subsidiaries. Other than as set forth on Schedule 5(a), the
Company further represents that neither the Company nor the Subsidiaries have
been known by any other names for the five (5) years preceding the date of this
Agreement.

 

(b) Outstanding Stock. All issued and outstanding shares of capital stock and
equity interests in the Company have been duly authorized and validly issued and
are fully paid and non-assessable.

 

(c) Authority; Enforceability. This Agreement, the Preferred Stock, Warrants,
and any other agreements delivered or required to be delivered together with or
pursuant to this Agreement or in connection herewith (collectively, the
“Transaction Documents”) have been duly authorized, executed and delivered by
the Company and/or the Subsidiaries, as the case may be, and are valid and
binding agreements of the Company and/or the Subsidiaries, as the case may be,
enforceable in accordance with their terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights generally and to
general principles of equity. The Company and/or the Subsidiaries, as the case
may be, have full corporate power and authority necessary to enter into and
deliver the Transaction Documents and to perform their obligations thereunder.

 



7

 

 

(d) Capitalization and Additional Issuances. The authorized and outstanding
capital stock of the Company and the Subsidiaries on a fully diluted basis and
all outstanding rights to acquire or receive, directly or indirectly, any equity
of the Company and/or the Subsidiaries as of the date of this Agreement and the
Closing Date (not including the Securities) are set forth on Schedule 5(d).
Except as set forth on Schedule 5(d), there are no options, warrants or rights
to subscribe to securities, rights, understandings or obligations convertible
into or exchangeable for or granting any right to subscribe for any shares of
capital stock or other equity interest of the Company or any of the
Subsidiaries. Except as set forth on Schedule 5(d), there are no outstanding
agreements or preemptive or similar rights affecting the Company’s Common Stock
or equity.

 

(e) Consents. No consent, approval, authorization or order of any court,
governmental agency or body or arbitrator having jurisdiction over the Company,
the Subsidiaries or any of their Affiliates, any Principal Market (as defined in
Section 9(b)) or the Company’s stockholders is required for the execution by the
Company of the Transaction Documents and compliance and performance by the
Company and the Subsidiaries of their respective obligations under the
Transaction Documents, including, without limitation, the issuance and sale of
the Securities, other than (i) the filings required pursuant to this Agreement,
and (ii) the filing of Form D with the Commission and such filings as are
required to be made under applicable state securities laws. The Transaction
Documents and the Company’s performance of its obligations thereunder have been
unanimously approved by the Company’s board of directors in accordance with the
Company’s articles of incorporation and applicable law. Any such qualifications
and filings will, in the case of qualifications, be effective upon Closing, and
will, in the case of filings, be made within the time prescribed by law.

 

(f) No Violation or Conflict. Conditioned upon the representations and
warranties of Subscriber in Section 4 hereof being materially true and correct,
neither the issuance nor the sale of the Securities nor the performance of the
Company’s obligations under this Agreement and the other Transaction Documents
by the Company, will:

 

(i) violate, conflict with, result in a breach of, or constitute a default (or
an event which with the giving of notice or the lapse of time or both would be
reasonably likely to constitute a default) under (A) the articles of
incorporation or bylaws of the Company, (B) to the Company’s knowledge, any
decree, judgment, order, law, treaty, rule, regulation or determination
applicable to the Company of any court, governmental agency or body, or
arbitrator having jurisdiction over the Company or over the properties or assets
of the Company or any of its Affiliates, (C) the terms of any bond, debenture,
note or any other evidence of indebtedness, or any agreement, stock option or
other similar plan, indenture, lease, mortgage, deed of trust or other
instrument to which the Company or any of its Affiliates is a party, by which
the Company or any of its Affiliates is bound, or to which any of the properties
of the Company or any of its Affiliates is subject or (D) the terms of any
“lock-up” or similar provision of any underwriting or similar agreement to which
the Company, or any of its Affiliates is a party, except the violation,
conflict, breach or default of which would not have a Material Adverse Effect;
or

 

(ii) result in the creation or imposition of any lien, charge or encumbrance
upon the Securities or any of the assets of the Company or any of its
Affiliates, except in favor of each Subscriber as described herein; or

 

(iii) except as set forth in Schedule 5(f) hereto, result in the activation of
any rights of first refusal, participation rights, preemptive rights,
anti-dilution rights or a reset or repricing of any debt, equity or security
instrument of any creditor or equity holder of the Company, or the holder of the
right to receive any debt, equity or security instrument of the Company, nor
result in the acceleration of the due date of any obligation of the Company; or

 



8

 

 

(iv) except as set forth in Schedule 5(f) hereto, result in the triggering of
any piggy-back or other registration rights of any person or entity holding
securities of the Company or having the right to receive securities of the
Company.

 

(g) The Securities. The Securities upon issuance:

 

(i) are, or will be, free and clear of any security interests, liens, claims or
other encumbrances, subject only to restrictions upon transfer under the 1933
Act and any applicable state securities laws;

 

(ii) have been, or will be, duly and validly authorized and on the dates of
issuance of the Preferred Stock and Warrants, the Conversion Shares upon
conversion of the Preferred Stock, and the Warrant Shares upon exercise of the
Warrants, such Preferred Stock, Warrants, Conversion Shares and Warrant Shares
will be duly and validly issued, fully paid and non-assessable;

 

(iii) will not have been issued or sold in violation of any preemptive or other
similar rights of the holders of any securities of the Company or rights to
acquire securities or debt of the Company;

 

(iv) will not subject the holders thereof to personal liability by reason of
being such holders; and

 

(v) conditioned upon the representations and warranties of the Subscribers as
set forth in Section 4 hereof being materially true and correct, will not result
in a violation of Section 5 under the 1933 Act.

 

(h) Litigation. There is no pending or, to the best knowledge of the Company,
threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company,
or any of its Affiliates that would adversely affect the execution by the
Company or the complete and timely performance by the Company of its obligations
under the Transaction Documents. Except as disclosed in the Reports, there is no
pending or, to the best knowledge of the Company, basis for or threatened
action, suit, proceeding or investigation before any court, governmental agency
or body, or arbitrator having jurisdiction over the Company, or any of its
Affiliates which litigation if adversely determined would have a Material
Adverse Effect.

 

(i) No Market Manipulation. The Company and its Affiliates have not taken, and
will not take, directly or indirectly, any action designed to, or that might
reasonably be expected to, cause or result in stabilization or manipulation of
the price of the Common Stock to facilitate the sale or resale of the Securities
or affect the price at which the Securities may be issued or resold.

 

(j) Information Concerning Company. As of the date of this Agreement and the
Closing Date, the Reports and Other Written Information contain and will contain
all material information relating to the Company and its operations and
financial condition as of their respective dates which information is required
to be disclosed therein. Since December 31, 2011, and except as disclosed in the
Reports or modified in the Reports and Other Written Information or in the
Schedules hereto, there has been no Material Adverse Effect relating to the
Company’s business, financial condition or affairs. The Reports and Other
Written Information including the financial statements included therein do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, taken
as a whole, not misleading in light of the circumstances and when made.

 



9

 

 

(k) Solvency. Based on the consolidated financial condition of the Company as of
the Closing Date, after giving effect to the receipt by the Company of the
proceeds from the sale of the Securities hereunder, (i) the Company’s fair
saleable value of its assets exceeds the amount that will be required to be paid
on or in respect of the Company’s existing debts and other liabilities
(including known contingent liabilities) as they mature; (ii) the Company’s
assets do not constitute unreasonably small capital to carry on its business for
the current fiscal year as now conducted and as proposed to be conducted,
including its capital needs taking into account the particular capital
requirements of the business conducted by the Company, and projected capital
requirements and capital availability thereof; and (iii) the current cash flow
of the Company, together with the proceeds the Company would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its debt
when such amounts are required to be paid. The Company does not intend to incur
debts beyond its ability to pay such debts as they mature (taking into account
the timing and amounts of cash to be payable on or in respect of its debt).

 

(l) Defaults. The Company is not in violation of its articles of incorporation
or bylaws. The Company is (i) not in default under or in violation of any other
material agreement or instrument to which it is a party or by which it or any of
its properties are bound or affected, which default or violation would have a
Material Adverse Effect, (ii) not in default with respect to any order of any
court, arbitrator or governmental body or subject to or party to any order of
any court or governmental authority arising out of any action, suit or
proceeding under any statute or other law respecting antitrust, monopoly,
restraint of trade, unfair competition or similar matters which default would
have a Material Adverse Effect, or (iii) not in violation of any statute, rule
or regulation of any governmental authority which violation would have a
Material Adverse Effect.

 

(m) No Integrated Offering. Neither the Company, nor any of its Affiliates, nor
any person acting on its or their behalf, has directly or indirectly made any
offers or sales of any security of the Company nor solicited any offers to buy
any security of the Company under circumstances that would cause the offer of
the Securities pursuant to this Agreement to be integrated with prior offerings
by the Company for purposes of the 1933 Act or any applicable stockholder
approval provisions, including, without limitation, under the rules and
regulations of the OTC Market. No prior offering will impair the exemptions
relied upon in this Offering or the Company’s ability to timely comply with its
obligations hereunder. Neither the Company nor any of its Affiliates will take
any action or suffer any inaction or conduct any offering other than the
transactions contemplated hereby that may be integrated with the offer or
issuance of the Securities or that would impair the exemptions relied upon in
this Offering or the Company’s ability to timely comply with its obligations
hereunder.

 

(n) No General Solicitation. Neither the Company, nor any of its Affiliates, nor
to its knowledge, any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the 1933 Act) in connection with the offer or sale of the
Securities.

 

(o) No Undisclosed Liabilities. The Company has no liabilities or obligations
which are material, individually or in the aggregate, other than those incurred
in the ordinary course of the Company’s business since December 31, 2011, and
which, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect, except as disclosed in the Reports or in Schedule 5(o).

 



10

 

 

(p) No Undisclosed Events or Circumstances. Since December 31, 2011, except as
disclosed in the Reports, no event or circumstance has occurred or exists with
respect to the Company or its businesses, properties, operations or financial
condition, that, under applicable law, rule or regulation, requires public
disclosure or announcement prior to the date hereof by the Company but which has
not been so publicly announced or disclosed in the Reports.

 

(q) Dilution. The Company’s executive officers and directors understand the
nature of the Securities being sold hereby and recognize that the issuance of
the Securities will have a potential dilutive effect on the equity holdings of
other holders of the Company’s equity or rights to receive equity of the
Company. The board of directors of the Company has concluded, in its good faith
business judgment, that the issuance of the Securities is in the best interests
of the Company. The Company specifically acknowledges that its obligation to
issue the Conversion Shares upon conversion of the Preferred Stock and the
Warrant Shares upon exercise of the Warrants is binding upon the Company and
enforceable regardless of the dilution such issuance may have on the ownership
interests of other stockholders of the Company or parties entitled to receive
equity of the Company.

 

(r) No Disagreements with Accountants and Lawyers. There are no material
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers previously
and presently employed by the Company, including, but not limited to, disputes
or conflicts over payment owed to such accountants and lawyers, nor have there
been any such disagreements during the two years prior to the Closing Date.

 

(s) Investment Company. Neither the Company nor any Affiliate of the Company is
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

 

(t) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any Subsidiary, any agent or other person acting on behalf of the
Company or any Subsidiary, has (i) directly or indirectly, used any funds for
unlawful contributions, gifts, entertainment or other unlawful expenses related
to foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.

 

(u) Reporting Company/Shell Company. The Company is a publicly-held company
subject to reporting obligations pursuant to Section 13 of the 1934 Act and has
a class of Common Stock registered pursuant to Section 12(g) of the 1934 Act.
Pursuant to the provisions of the 1934 Act, the Company has timely filed all
reports and other materials required to be filed thereunder with the Commission
during the preceding twelve months. As of the Closing Date, the Company is not a
“shell company” but is a “former shell company” as those terms are employed in
Rule 144 under the 1933 Act.

 

(v) Listing. The Company’s Common Stock is quoted on the over-the-counter market
maintained by the OTC Markets Group, Inc. (the “OTC Market”) under the symbol
“BEES”. The Company has not received any pending oral or written notice that its
Common Stock is not eligible nor will become ineligible for quotation on the OTC
Market nor that its Common Stock does not meet all requirements for the
continuation of such quotation.

 

(w) DTC Status. The Company’s transfer agent is a participant in, and the Common
Stock is or shall be eligible for transfer pursuant to, the Depository Trust
Company Automated Securities Transfer Program. The name, address, telephone
number, fax number, contact person and email address of the Company transfer
agent is set forth on Schedule 5(w) hereto.

 



11

 

 

(x) Company Predecessor and Subsidiaries. The Company makes each of the
representations contained in Sections 5(a), (b), (c), (d), (e), (f), (h), (j),
(k), (l), (o), (p), (r), (s) and (t) of this Agreement, as same relate or could
be applicable to each Subsidiary. All representations made by or relating to the
Company of a historical or prospective nature and all undertakings described in
Section 9 shall relate, apply and refer to the Company and the Subsidiaries and
their predecessors and successors.

 

(y) Correctness of Representations. The Company represents that the foregoing
representations and warranties are true and correct as of the date hereof in all
material respects, and, unless the Company otherwise notifies the Subscribers
prior to the Closing Date, shall be true and correct in all material respects as
of the Closing Date; provided that if such representation or warranty is made as
of a different date, such representation or warranty shall be true as of such
date.

 

(z) Survival. The foregoing representations and warranties shall survive the
Closing Date.

 

6. Regulation D Offering. The offer and issuance of the Securities to the
Subscribers is being made pursuant to an exemption from the registration
provisions of the 1933 Act afforded by Section 4(a)(2) or Section 4(a)(5) of the
1933 Act and/or Rule 506 of Regulation D promulgated thereunder. The Company
will provide, at the Company’s expense, to the Subscribers such legal opinions,
if any, as are necessary in each Subscriber’s opinion for the issuance and
resale of the Conversion Shares and Warrant Shares pursuant to an exemption from
registration such as Rule 144 under the 1933 Act.

 

7. Broker’s Commission/Finder’s Fee. The Company on the one hand, and each
Subscriber (for such Subscriber only) on the other hand, agrees to indemnify the
other against and hold the other harmless from any and all liabilities to any
persons claiming brokerage commissions or similar fees on account of services
purported to have been rendered on behalf of the indemnifying party in
connection with this Agreement or the transactions contemplated hereby and
arising out of such party’s actions, other than as listed on Schedule 7 hereto.
Other than as set forth on Schedule 7 hereto, the Company represents that to the
best of its knowledge, there are no parties entitled to receive fees,
commissions, finder’s fees, due diligence fees or similar payments in connection
with the Offering. Anything in this Agreement to the contrary notwithstanding,
each Subscriber is providing indemnification only for such Subscriber’s own
actions and not for any action of any other Subscriber. The liability of the
Company and each Subscriber’s liability hereunder is several and not joint.

 

8. Fees and Expenses. Each party shall pay the fees and expenses of its
advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of the Transaction Documents.

 

9. Covenants of the Company. The Company covenants and agrees with the
Subscribers as follows:

 

(a) Stop Orders. Subject to the prior notice requirement described in Section
9(n) hereof, the Company will advise the Subscribers, within twenty-four (24)
hours after it receives notice of issuance by the Commission, any state
securities commission or any other regulatory authority of any stop order or of
any order preventing or suspending any offering of any securities of the
Company, or of the suspension of the qualification of the Common Stock of the
Company for offering or sale in any jurisdiction, or the initiation of any
proceeding for any such purpose. The Company will not issue any stop transfer
order or other order impeding the sale, resale or delivery of any of the
Securities, except as may be required by any applicable federal or state
securities laws, provided at least five (5) business days prior notice of such
instruction, to the extent practicable, is given to the Subscribers so long as
the Subscribers hold at least 100,000 shares of Preferred Stock.

 



12

 

 

(b) Listing/Quotation. The Company shall promptly secure the quotation or
listing of the Conversion Shares and Warrant Shares upon each national
securities exchange, or automated quotation system upon which the Company’s
Common Stock is quoted or listed and upon which such Conversion Shares and
Warrant Shares are or become eligible for quotation or listing (subject to
official notice of issuance) and shall maintain same so long as any Preferred
Stock and Warrants are outstanding. The Company will maintain the quotation or
listing of its Common Stock on the NYSE Amex Equities, Nasdaq Capital Market,
Nasdaq Global Market, Nasdaq Global Select Market, OTC Market, Bulletin Board,
or New York Stock Exchange (whichever of the foregoing is at the time the
principal trading exchange or market for the Common Stock) (the “Principal
Market”), and will comply in all respects with the Company’s reporting, filing
and other obligations under the bylaws or rules of the Principal Market, as
applicable. Subject to the limitation set forth in Section 9(n) hereof, the
Company will provide the Subscribers with copies of all notices it receives
notifying the Company of the threatened and actual delisting of the Common Stock
from any Principal Market. As of the date of this Agreement and the Closing
Date, the OTC Market is the Principal Market.

 

(c) Market Regulations. If required, the Company shall notify the Commission,
the Principal Market and applicable state authorities, in accordance with their
requirements, of the transactions contemplated by this Agreement, and shall take
all other necessary action and proceedings as may be required and permitted by
applicable law, rule and regulation, for the legal and valid issuance of the
Securities to the Subscribers and promptly provide copies thereof to the
Subscribers.

 

(d) Filing Requirements. From the date of this Agreement and until the earlier
to occur of (i) all the Conversion Shares and Warrant Shares have been resold or
transferred by the Subscribers, (ii) none of the Preferred Stock and Warrants
are outstanding and (iii) the five year anniversary of the date hereof (the date
of such first occurrence being the “End Date”), the Company will (A) comply in
all respects with its reporting and filing obligations under the 1934 Act, (B)
voluntarily comply with all reporting requirements that are applicable to an
issuer with a class of shares registered pursuant to Section 12(g) of the 1934
Act even if the Company is not subject to such reporting requirements sufficient
to permit the Subscribers to be able to resell the Conversion Shares and Warrant
Shares pursuant to Rule 144(b)(i) and (C) comply with all requirements related
to any registration statement filed pursuant to this Agreement. The Company will
use its commercially reasonable best efforts not to take any action or file any
document (whether or not permitted by the 1933 Act or the 1934 Act or the rules
thereunder) to terminate or suspend such registration or to terminate or suspend
its reporting and filing obligations under said acts until the End Date. Until
the End Date, the Company will continue the listing or quotation of the Common
Stock on a Principal Market and will comply in all respects with the Company’s
reporting, filing and other obligations under the bylaws or rules of the
Principal Market. The Company agrees to timely file a Form D with respect to the
Securities if required under Regulation D and to provide a copy thereof to each
Subscriber promptly after such filing.

 

(e) Use of Proceeds. The proceeds of the Offering will be substantially employed
by the Company for the purposes set forth on Schedule 9(e) hereto. Except as
described on Schedule 9(e), the Purchase Price may not and will not be used for
accrued and unpaid officer and director salaries, nor payment of financing
related debt nor redemption of outstanding notes or equity instruments of the
Company nor non-trade payables outstanding on the Closing Date.

 



13

 

 

(f) Reservation. Prior to the Closing, the Company undertakes to reserve on
behalf of the Subscribers from its authorized but unissued Common Stock, a
number of shares of Common Stock equal to 125% of the amount of Common Stock
necessary to allow the Subscribers to be able to convert all of the Preferred
Stock and dividends and 100% of the amount of Warrant Shares issuable upon
exercise of the Warrants (“Required Reservation”). Failure to have sufficient
shares reserved pursuant to this Section 9(f) at any time prior to the End Date
shall be a material default of the Company’s obligations under this Agreement
and an Event of Default as employed in the Certificate of Designation. Without
waiving the foregoing requirement, if at any time the Preferred Stock and
Warrants are outstanding the Company has reserved on behalf of the Subscribers
less than the Required Reservation, the Company will promptly take all action
necessary, if required, to increase its authorized capital to be able to fully
satisfy its reservation requirements hereunder, including the filing of a
preliminary proxy with the Commission not later than fifteen (15) days after the
first day the Company has reserved less than the Required Reservation. The
Company agrees to provide notice to the Subscribers not later than five days
after the date the Company has less than the Required Reservation reserved on
behalf of the Subscribers.

 

(g) DTC Program. At all times that Preferred Stock or Warrants are outstanding,
the Company will employ as the transfer agent for the Common Stock, Conversion
Shares and Warrant Shares a participant in the Depository Trust Company
Automated Securities Transfer Program and the Company shall use commercially
reasonable efforts to cause such Common Stock, Conversion Shares and Warrant
Shares to be eligible for transfer pursuant to the Depository Trust Company
Automated Securities Transfer Program.

 

(h) Taxes. From the date of this Agreement and until the End Date, the Company
will promptly pay and discharge, or cause to be paid and discharged, when due
and payable, all lawful taxes, assessments and governmental charges or levies
imposed upon the income, profits, property or business of the Company; provided,
however, that any such tax, assessment, charge or levy need not be paid if the
validity thereof shall currently be contested in good faith by appropriate
proceedings and if the Company shall have set aside on its books adequate
reserves with respect thereto, and provided, further, that the Company will pay
all such taxes, assessments, charges or levies forthwith upon the commencement
of proceedings to foreclose any lien which may have attached as security
therefore.

 

(i) Insurance. As reasonably necessary as determined by the Company, from the
date of this Agreement and until the End Date, the Company will keep its assets
which are of an insurable character insured by financially sound and reputable
insurers against loss or damage by fire, explosion and other risks customarily
insured against by companies in the Company’s line of business and location, in
amounts and to the extent and in the manner customary for companies in similar
businesses similarly situated and located and to the extent available on
commercially reasonable terms.

 

(j) Books and Records. From the date of this Agreement and until the End Date,
the Company will keep true records and books of account in which full, true and
correct entries in all material respects will be made of all dealings or
transactions in relation to its business and affairs in accordance with United
States generally accepted accounting principles (“GAAP”) applied on a consistent
basis.

 

(k) Governmental Authorities. From the date of this Agreement and until the End
Date, the Company shall duly observe and conform in all material respects to all
valid requirements of governmental authorities relating to the conduct of its
business or to its properties or assets.

 

(l) Intellectual Property. From the date of this Agreement and until the End
Date, the Company shall maintain in full force and effect its corporate
existence, rights and franchises and all licenses and other rights to use
intellectual property owned or possessed by it and reasonably deemed to be
necessary to the conduct of its business, unless it is sold for value. Schedule
9(l) hereto identifies all of the intellectual property owned by the Company and
the Subsidiaries, which schedule includes, but is not limited to, patents,
patents pending, patent applications, trademarks, tradenames, service marks and
copyrights.

 



14

 

 

(m) Properties. From the date of this Agreement and until the End Date, the
Company will keep its properties in good repair, working order and condition,
reasonable wear and tear excepted, and from time to time make all necessary and
proper repairs, renewals, replacements, additions and improvements thereto as
the Company shall reasonably determine; and the Company will at all times comply
with each provision of all leases and claims to which it is a party or under
which it occupies or has rights to property if the breach of such provision
could reasonably be expected to have a Material Adverse Effect. The Company will
not abandon any of its assets, except for those assets which have negligible or
marginal value are obsolete or for which it is prudent to do so under the
circumstances as reasonably determined by the Company.

 

(n) Non-Public Information. The Company covenants and agrees that except for the
Reports, Other Written Information and schedules and exhibits to this Agreement
and the Transaction Documents, which information the Company undertakes to
publicly disclose on a Current Report on Form 8-K, neither it nor any other
person acting on its behalf will at any time provide any Subscriber or its
agents or counsel with any information that the Company believes constitutes
material non-public information, unless prior thereto such Subscriber, its agent
or counsel shall have agreed in writing to accept such information as described
in Section 9(n) above. The Company understands and confirms that the Subscribers
shall be relying on the foregoing representations in effecting transactions in
securities of the Company. The Company agrees that any information known to
Subscriber required to be make public by the Company but not made public by the
Company, not already made public by the Company may be made public and disclosed
by the Subscriber. Nothing contained herein shall prohibit the purchase or sale
of the Company’s securities by Subscribers following such time as the Company
publicly discloses the transactions contemplated hereby; provided that such
Subscriber is not then in possession of material non-public information
regarding the Company.

 

(o) Offering Restrictions.   Subject to the consent of the Subscribers which
shall be required as long as any shares of Preferred Stock are issued and
outstanding, the Company will not enter into or exercise any Equity Line of
Credit (as defined herein) or similar agreement, nor issue nor agree to issue
any floating or Variable Priced Equity Linked Instruments (as defined herein)
nor any of the foregoing or equity with price reset rights (collectively, the
“Variable Rate Restrictions”).   For purposes hereof, “Equity Line of Credit”
shall include any transaction involving a written agreement between the Company
and an investor or underwriter whereby the Company has the right to “put” its
securities to the investor or underwriter over an agreed period of time and at a
price formula, and “Variable Priced Equity Linked Instruments” shall include:
(A) any debt or equity securities which are convertible into, exercisable or
exchangeable for, or carry the right to receive additional shares of Common
Stock either (1) at any conversion, exercise or exchange rate or other price
that is based upon and/or varies with the trading prices of or quotations for
Common Stock at any time after the initial issuance of such debt or equity
security or (2) with a fixed conversion, exercise or exchange price that is
subject to being reset at some future date at any time after the initial
issuance of such debt or equity security due to a change in the market price of
the Company’s Common Stock since date of initial issuance, and (B) any
amortizing convertible security which amortizes prior to its maturity date,
where the Company is required or has the option to (or any investor in such
transaction has the option to require the Company to) make such amortization
payments in shares of Common Stock which are valued at a price that is based
upon and/or varies with the trading prices of or quotations for Common Stock at
any time after the initial issuance of such debt or equity security (whether or
not such payments in stock are subject to certain equity conditions).

 



15

 

 

(p) Notices. For so long as the Subscribers hold any Preferred Stock or
Warrants, the Company will maintain a United States address and United States
fax number for notice purposes under the Transaction Documents.

 

(q) Notice of Event of Default. The Company agrees to notify Subscriber of the
occurrence of an Event of Default (as defined and employed in the Transaction
Documents) not later than five (5) business days after any of the Company’s
officers or directors becomes aware of such Event of Default.

 

(r) Further Registration Statements. Except for a registration statement filed
on behalf of the Subscribers or the holders of the Company’s Series A Cumulative
Convertible Preferred Stock, the Company will not, without the consent of the
Subscribers, file with the Commission or with state regulatory authorities any
registration statement, other that a registration statement on Form S-4 or Form
S-8, or amend any already filed registration statement to increase the amount of
Common Stock registered therein, or reduce the price of which securities of the
Company are registered therein, until the expiration of the Covenant Period. The
Covenant Period under this Section 9(r) will be tolled during the pendency of an
Event of Default, as defined in the Certificate of Designation. For purposes of
this Agreement, the term “Covenant Period” means the period beginning on the
date hereof and continuing until the earlier of 90 days following such date that
all of the Registrable Securities (as defined below) are either included for
resale in an effective registration statement or are eligible for resale without
restriction pursuant to Rule 144(b)(1)(i) of the Securities Act, or a
combination thereof.

 

10. Covenants of the Company Regarding Indemnification.

 

(a) The Company agrees to indemnify, hold harmless, reimburse and defend the
Subscribers, the Subscribers’ officers, directors, agents, counsel, Affiliates,
members, managers, control persons, and principal shareholders, against any
claim, cost, expense, liability, obligation, loss or damage (including
reasonable legal fees) of any nature, incurred by or imposed upon the
Subscribers or any such person which results, arises out of or is based upon (i)
any material misrepresentation by the Company or breach of any representation or
warranty by the Company in this Agreement or in any Exhibits or Schedules
attached hereto in any Transaction Document, or other agreement delivered
pursuant hereto or in connection herewith, now or after the date hereof; or (ii)
after any applicable notice and/or cure periods, any breach or default in
performance by the Company of any covenant or undertaking to be performed by the
Company hereunder, or any other agreement entered into by the Company and
Subscribers relating hereto.

 

(b) In no event shall the liability of the Subscribers or permitted successor
hereunder or under any Transaction Document or other agreement delivered in
connection herewith be greater in amount than the dollar amount of the net
proceeds actually received by such Subscriber or successor upon the sale of
Registrable Securities (as defined herein).

 

11.1. Registration Rights. The Company hereby grants the following registration
rights to holders of the Securities.

 

(i) On one occasion, commencing ninety one (91) days after the Closing Date, but
not later than two years after the Closing Date, upon a written request therefor
from any Subscriber or Subscribers of more than 50% of the Conversion Shares
issued and issuable upon conversion of the outstanding Preferred Stock and
outstanding Warrant Shares, the Company shall prepare and not later than sixty
(60) days after such request (“Filing Date”) file, subject to Section 11.1(iv)
hereof, with the Commission a registration statement under the 1933 Act
registering the Registrable Securities (as defined below) which are the subject
of such request, subject to applicable Commission rules and regulations, for
unrestricted public resale by the holder thereof. For purposes of Sections
11.1(i) and 11.1(ii) hereof, the definition of Registrable Securities shall not
include Securities (A) which are registered for resale in an effective
registration statement, (B) which are included for registration in a pending
registration statement, (C) which have been issued without further transfer
restrictions after a sale or transfer pursuant to Rule 144 under the 1933 Act or
(D) which may be resold under Rule 144 without volume limitations. Upon the
receipt of such written request, the Company shall promptly give written notice
to all other Subscribers (as of the date of delivery of such written notice) of
the Registrable Securities that such registration statement is to be filed and
shall include in such registration statement Registrable Securities for which it
has received written requests within ten (10) days after the Company gives such
written notice. Such other requesting Subscribers shall be deemed to have
exercised their demand registration right under this Section 11.1(i).
“Registrable Securities” shall mean 120% of the Conversion Shares and 100% of
the Warrant Shares issuable upon complete conversion of the Preferred Stock and
Warrants issued in the Offering.

 



16

 

 

(ii) If the Company at any time proposes to register any of its securities under
the 1933 Act for sale to the public, whether for its own account or for the
account of other security holders or both, except with respect to registration
statements on Forms S-4, S-8 or another form not available for registering the
Registrable Securities for sale to the public, provided the Registrable
Securities are not otherwise registered for resale by the Subscribers pursuant
to an effective registration statement, each such time it will give at least ten
(10) days’ prior written notice to the Subscribers (as of the date of delivery
of such written notice) of its intention so to do. Upon the written request of
any Subscriber that is received by the Company within ten (10) days after the
giving of any such notice by the Company to register any of the Registrable
Securities held by such Subscriber not previously registered, the Company will
cause such Registrable Securities as to which registration shall have been so
requested to be included with the securities to be covered by the registration
statement proposed to be filed by the Company, all to the extent required to
permit the sale or other disposition of the Registrable Securities so registered
by such Subscriber (each, a “Seller” and together, the “Sellers”). In the event
that any registration pursuant to this Section 11.1(ii) shall be, in whole or in
part, an underwritten public offering of common stock of the Company, the number
of shares of Registrable Securities to be included in such an underwriting may
be reduced on a pro rata basis among the Subscribers so requesting registration
by the managing underwriter if and to the extent that the Company and the
underwriter shall reasonably be of the opinion that such inclusion would
adversely affect the marketing of the securities to be sold by the Company
therein; provided, however, that the Company shall notify the Seller in writing
of any such reduction. Unless the Subscriber notifies the Company in writing
that it elects to deem the registration statement filed or to be filed pursuant
to this Section 11.1(ii) as a registration statement filed or to be filed
pursuant to Section 11.1(ii), the Company may withdraw or delay or suffer a
delay of any registration statement referred to in this Section 11.1(ii) without
thereby incurring any liability to the Sellers.

 

(iii) If, at the time any written request for registration is received by the
Company pursuant to Section 11.1(i) hereof, the Company has determined to
proceed with the actual preparation and filing of a registration statement under
the 1933 Act in connection with the proposed offer and sale for cash of any of
its securities for the Company’s own account and the Company actually does file
such other registration statement, such written request shall be deemed to have
been given pursuant to Section 11.1(ii) rather than Section 11.1(i), and the
rights of the holders of Registrable Securities covered by such written request
shall be governed by Section 11.1(ii).

 

(iv) Notwithstanding any other provision of this Section 11.1, if any SEC
Guidance (as defined herein) sets forth a limitation on the number of
Registrable Securities to be registered in a registration statement (and the
Company has made a commercially reasonable effort to advocate with the SEC for
the registration of all or a greater number of Registrable Securities), the
number of Registrable Securities to be registered on such Registration Statement
will be reduced on a pro rata basis among the Subscribers and any other holders
of registration rights on parity with the Subscribers (the “Other Holders”)
based on the total number of unregistered Registrable Securities held by the
Subscribers and Other Holders, respectively, on a fully diluted basis. The
Company shall file a new registration statement as soon as reasonably
practicable covering the resale by the Subscribers and Other Holders of not less
than the number of such Registrable Securities that are not registered in the
registration statement. The Company shall not be liable for liquidated damages
under Section 11.4 as to any Registrable Securities which are not permitted by
the SEC to be included in a Registration Statement due solely to SEC Guidance
from time to time. In such case, any liquidated damages payable under Section
11.4 shall be calculated to apply only the percentage of Registrable Securities
which are permitted in accordance with SEC Guidance to be included in such
Registration Statement. For the purpose of this Section, the holders of the
Company Series A Preferred Stock shall be considered to have registration rights
on parity with the Subscribers and all shares of common stock underlying the
Series A Preferred Stock shall be considered Registrable Securities hereunder.
“SEC Guidance” means (i) any publicly-available written guidance, or rule of
general applicability of the SEC staff, or (ii) oral or written comments,
requirements or requests of the SEC staff to the Company in connection with the
review of a registration statement, including, but not limited to, such guidance
as may effect a reduction in the number of Registrable Securities that may be
registered by the Company.

 



17

 

 

11.2. Registration Procedures. If and whenever the Company is required by the
provisions of Section 11.1 to effect the registration of any Registrable
Securities under the 1933 Act, the Company will, as expeditiously as possible:

 

(a) subject to the timelines provided in this Agreement, (i) prepare and file
with the Commission a registration statement required by Section 11.1 with
respect to such Registrable Securities and use its commercially reasonable
efforts to cause such registration statement to become and remain effective for
the period of the distribution contemplated thereby (determined as herein
provided), (ii) promptly provide to the holders of the Registrable Securities
copies of all filings and Commission letters of comment and notify the Sellers
(by telecopier and by e-mail addresses provided by the Subscribers) on or before
the second (2nd) business days thereafter that the Company receives notice that
(A) the Commission has no comments or no further comments on the registration
statement, and (B) the registration statement has been declared effective
(failure to timely provide notice as required by this Section 11.2(a) shall be a
material breach of the Company’s obligation and an Event of Default as defined
in the Preferred Stock and a Non-Registration Event as defined in Section 11.4
of this Agreement);

 

(b) prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective until such registration
statement has been effective for a period of one (1) year, and comply with the
provisions of the 1933 Act with respect to the disposition of all of the
Registrable Securities covered by such registration statement in accordance with
the Sellers’ intended method of disposition set forth in such registration
statement for such period;

 

(c) furnish to the Sellers, at the Company’s expense, such number of copies of
the registration statement and the prospectus included therein (including each
preliminary prospectus) as such persons reasonably may request in order to
facilitate the public sale or their disposition of the securities covered by
such registration statement, or make them electronically available;

 

(d) use its commercially reasonable efforts to register or qualify the
Registrable Securities covered by such registration statement under the
securities or “blue sky” laws of New York and such jurisdictions as the Sellers
shall reasonably request in writing, provided, however, that the Company shall
not for any such purpose be required to qualify generally to transact business
as a foreign corporation in any jurisdiction where it is not so qualified or to
consent to general service of process in any such jurisdiction;

 



18

 

 

(e) as applicable, list or make available for quotation the Registrable
Securities covered by such registration statement with any securities exchange
or quotation system on which the Common Stock of the Company is then listed or
quoted;

 

(f) notify the Sellers within two (2) business days of the happening of any
event of which the Company has knowledge as a result of which the prospectus
contained in such registration statement, as then in effect, includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing, or which becomes subject to a
Commission, state or other governmental order suspending the effectiveness of
the registration statement covering any of the Registrable Securities; and

 

(g) provide to the Sellers copies of the registration statement and amendments
thereto at least two (2) days prior to the filing thereof with the Commission. A
Seller’s failure to comment on any registration statement or other document
provided to a Subscriber or its counsel shall be construed to constitute
approval thereof nor the accuracy thereof.

 

11.3. Provision of Documents. In connection with each registration described in
this Section 11, each Seller will furnish to the Company in writing such
information and representation letters with respect to itself and the proposed
distribution by it as reasonably shall be necessary in order to assure
compliance with federal and applicable state securities laws.

 

11.4. Non-Registration Events. The Company agrees that the Sellers will suffer
damages if any registration statement required under Section 11.1(i) or 11.1(ii)
is not filed within sixty (60) days after written request and declared effective
by the Commission within one hundred eighty (180) days after such request, and
maintained in the manner and within the time periods contemplated by Section 11
hereof, and it would not be feasible to ascertain the extent of such damages
with precision. Accordingly, if (A) if the registration statement described in
Section 11.1(i) or 11.1(ii) is not filed within sixty (60) days after such
written request, or is not declared effective within one hundred eighty (180)
days after such written request, or (B) any registration statement described in
Sections 11.1(i) or 11.1(ii) is filed and declared effective but shall
thereafter cease to be effective without being succeeded within thirty (30)
business days by an effective replacement or amended registration statement or
for a period of time which shall exceed sixty (60) days in the aggregate per
year (defined as every rolling period of 365 consecutive days commencing on the
actual effective date of such registration statement) (each such event referred
to in clauses A and B of this Section 11.4 is referred to herein as a
“Non-Registration Event”), then the Company shall pay to the holder of
Registrable Securities, as “Liquidated Damages”, an amount equal to one percent
(1%) for each thirty (30) days (or such lesser pro-rata amount for any period of
less than thirty (30) days) of the (i) purchase price of the outstanding
Preferred Stock and (ii) purchase price of the Conversion Shares and Warrant
Shares issued upon conversion of Preferred Stock and exercise of Warrants held
by Subscribers which are subject to such Non-Registration Event; provided,
however that the Company shall not be required to pay any Liquidated Damages to
any Subscriber pursuant to this Section 11.4 in excess of four percent (4%) of a
Subscriber’s aggregate Purchase Price hereunder. The Company must pay the
Liquidated Damages in cash. The Liquidated Damages must be paid within ten (10)
business days after the end of each thirty (30) day period or shorter part
thereof for which Liquidated Damages are payable. In the event a registration
statement but is withdrawn prior to being declared effective by the Commission,
then such Registration Statement will be deemed to have not been filed and
Liquidated Damages will be calculated accordingly. Liquidated Damages shall not
be payable pursuant to this Section 11.4 in connection with Registrable
Securities for such times as such Registrable Securities may be sold by the
holder thereof without volume limitations or other restrictions pursuant to
Section 144(b)(1)(i) of the 1933 Act. The Company may require, from time to
time, information from a holder of the Securities that is necessary to complete
the registration statement in accordance with the requirements of the 1933.  In
the event of the failure by such holder to comply with the Company’s request
within fifteen (15) business days from the date of such request, the Company
shall be permitted to exclude such holder from a registration statement without
being subject to the payment of any amount of Liquidated Damages to such holder.
At such time that such holder complies with the Company’s request, the Company
shall use its reasonable best efforts to include such holder in the registration
statement.

 



19

 

 

11.5. Expenses. All expenses incurred by the Company in complying with Section
11, including, without limitation, all registration and filing fees, printing
expenses (if required), fees and disbursements of Company counsel and
independent public accountants for the Company, fees and expenses (including
reasonable counsel fees) incurred in connection with complying with state
securities or “blue sky” laws, fees of FINRA, and fees of transfer agents and
registrars are herein called “Registration Expenses.” All underwriting
discounts, selling commissions and transfer applicable to the sale of
Registrable Securities are herein called “Selling Expenses.” The Company will
pay all Registration Expenses in connection with any registration statement
described in Section 11. Selling Expenses in connection with each such
registration statement shall be borne by the Seller and may be apportioned among
the Sellers in proportion to the number of shares included on behalf of the
Seller relative to the aggregate number of shares included under such
registration statement for all Sellers, or as all Sellers thereunder may agree.

 

11.6. Indemnification and Contribution.

 

(a) In the event of a registration of any Registrable Securities under the 1933
Act pursuant to Section 11, the Company will, to the extent permitted by law,
indemnify and hold harmless the Seller and each of the officers, directors,
agents, Affiliates, members, managers, control persons, and principal
shareholders of the Seller, each underwriter of such Registrable Securities
thereunder and each other person, if any, who controls such Seller or
underwriter within the meaning of the 1933 Act, against any losses, claims,
damages or liabilities to which such Seller or person may become subject under
the 1933 Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement of any material fact contained in any registration statement
under which such Registrable Securities was registered under the 1933 Act
pursuant to Section 11, any preliminary prospectus or final prospectus contained
therein, or any amendment or supplement thereof, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances when made, and will, subject to the provisions of
Section 11.6(c), reimburse such Seller for any reasonable legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company shall not be liable to the Seller to the extent that any such
damages arise out of or are based upon an untrue statement or omission made in
any preliminary prospectus if (i) the Seller failed to send or deliver a copy of
the final prospectus delivered by the Company to the Seller with or prior to the
delivery of written confirmation of the sale by the Seller to the person
asserting the claim from which such damages arise, (ii) the final prospectus
would have corrected such untrue statement or alleged untrue statement or such
omission or alleged omission, or (iii) to the extent that any such loss, claim,
damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission so made in conformity
with information furnished by any such Seller in writing specifically for use in
such registration statement or prospectus.

 

(b) In the event of a registration of any of the Registrable Securities under
the 1933 Act pursuant to Section 11, each Seller, severally but not jointly,
will, to the extent permitted by law, indemnify and hold harmless the Company,
and each person, if any, who controls the Company within the meaning of the 1933
Act, each officer of the Company who signs the registration statement, each
director of the Company, each underwriter and each person who controls any
underwriter within the meaning of the 1933 Act, against all losses, claims,
damages or liabilities, joint or several, to which the Company or such officer,
director, underwriter or controlling person may become subject under the 1933
Act or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon any untrue statement
or alleged untrue statement of any material fact contained in the registration
statement under which such Registrable Securities were registered under the 1933
Act pursuant to Section 11, any preliminary prospectus or final prospectus
contained therein, or any amendment or supplement thereof, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will reimburse the Company and each such officer, director,
underwriter and controlling person for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damage, liability or action; provided, however, that the Seller will be
liable hereunder in any such case if and only to the extent that any such loss,
claim, damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in reliance upon
and in conformity with information pertaining to such Seller, as such, furnished
in writing to the Company by such Seller specifically for use in such
registration statement or prospectus, and provided, further, however, that the
liability of the Seller hereunder shall be limited to the net proceeds actually
received by the Seller from the sale of Registrable Securities pursuant to such
registration statement.

 



20

 

 

(c) Promptly after receipt by an indemnified party hereunder of notice of the
commencement of any action, such indemnified party shall, if a claim in respect
thereof is to be made against the indemnifying party hereunder, notify the
indemnifying party in writing thereof, but the omission to so notify the
indemnifying party shall not relieve the indemnifying party from any liability
which it may have to such indemnified party other than under this Section
11.6(c), and shall only relieve it from any liability which it may have to such
indemnified party under this Section 11.6(c), except and only if and to the
extent the indemnifying party is materially prejudiced by such omission. In case
any such action shall be brought against any indemnified party and it shall
notify the indemnifying party of the commencement thereof, the indemnifying
party shall be entitled to participate in and, to the extent it shall wish, to
assume and undertake the defense thereof with counsel satisfactory to such
indemnified party, and, after notice from the indemnifying party to such
indemnified party of its election to so assume and undertake the defense
thereof, the indemnifying party shall not be liable to such indemnified party
under this Section 11.6(c) for any legal expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation and of liaison with counsel so selected, provided,
however, that, if the defendants in any such action include both the indemnified
party and the indemnifying party and the indemnified party shall have reasonably
concluded that there may be reasonable defenses available to indemnified party
which are different from or additional to those available to the indemnifying
party or if the interests of the indemnified party reasonably may be deemed to
conflict with the interests of the indemnifying party, the indemnified parties,
as a group, shall have the right to select one separate counsel, reasonably
satisfactory to the indemnified and indemnifying party, and to assume such legal
defenses and otherwise to participate in the defense of such action, with the
reasonable expenses and fees of such separate counsel and other expenses related
to such participation to be reimbursed by the indemnifying party as incurred.

 

(d) In order to provide for just and equitable contribution in the event of
joint liability under the 1933 Act in any case in which either (i) a Seller, or
any controlling person of a Seller, makes a claim for indemnification pursuant
to this Section 11.6 but it is judicially determined (by the entry of a final
judgment or decree by a court of competent jurisdiction and the expiration of
time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case notwithstanding the fact that
this Section 11.6 provides for indemnification in such case, or (ii)
contribution under the 1933 Act may be required on the part of the Seller or
controlling person of the Seller in circumstances for which indemnification is
not provided under this Section 11.6, then, and in each such case, the Company
and the Seller will contribute to the aggregate losses, claims, damages or
liabilities to which they may be subject (after contribution from others) in
such proportion so that the Seller is responsible only for the portion
represented by the percentage that the public offering price of its securities
offered by the registration statement bears to the public offering price of all
securities offered by such registration statement, provided, however, that, in
any such case, (y) the Seller will not be required to contribute any amount in
excess of the public offering price of all such securities sold by it pursuant
to such registration statement; and (z) no person or entity guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) will be
entitled to contribution from any person or entity who was not guilty of such
fraudulent misrepresentation; and provided, further, however, that the liability
of the Seller hereunder shall be limited to the net proceeds actually received
by the Seller from the sale of Registrable Securities pursuant to such
registration statement.

 



21

 

 

11.7. Unlegended Shares and 144 Sales.

 

(a) Delivery of Unlegended Shares. Within five (5) days (such fifth (5th) day
being the “Unlegended Shares Delivery Date”) after the day on which the Company
has received (i) a notice that Conversion Shares, Warrant Shares or any other
Common Stock held by Subscriber has been sold pursuant to a registration
statement or Rule 144 under the 1933 Act, (ii) a representation that the
prospectus delivery requirements, or the requirements of Rule 144, as applicable
and if required, have been satisfied, (iii) the original share certificates
representing the shares of Common Stock that have been sold, and (iv) in the
case of sales under Rule 144, customary representation letters of Subscriber
and, if required, Subscriber’s broker regarding compliance with the requirements
of Rule 144, the Company, at its expense, (y) shall deliver, and shall cause
legal counsel selected by the Company to deliver to its transfer agent (with
copies to Subscriber) an appropriate instruction directing the delivery of
shares of Common Stock without any legends including the legend set forth in
Section 4(h) above (the “Unlegended Shares”); and (z) cause the transmission of
the certificates representing the Unlegended Shares, together with a legended
certificate representing the balance of the submitted Common Stock certificate,
if any, to Subscriber at the address specified in the notice of sale, via
express courier, by electronic transfer or otherwise on or before the Unlegended
Shares Delivery Date.

 

(b) DWAC. In lieu of delivering physical certificates representing the
Unlegended Shares, upon request of the Subscribers, so long as the certificates
therefor do not bear a legend, the Common Stock is eligible for electronic
transfer through the Depository Trust Company, and the Subscriber is not
obligated to return such certificate for the placement of a legend thereon, the
Company shall cause its transfer agent to electronically transmit the Unlegended
Shares by crediting the account of Subscriber’s prime broker with the Depository
Trust Company through its Deposit Withdrawal Agent Commission system. Such
delivery must be made on or before the Unlegended Shares Delivery Date.

 

(c) Late Delivery of Unlegended Shares. The Company understands that a delay in
the delivery of the Unlegended Shares pursuant to Section 11.7 hereof later than
the Unlegended Shares Delivery Date could result in economic loss to a
Subscriber. As compensation to a Subscriber for such loss, the Company agrees to
pay late payment fees (as liquidated damages and not as a penalty) to Subscriber
for late delivery of Unlegended Shares in the amount of $100 per business day
after the Unlegended Shares Delivery Date for each $10,000 of purchase price of
the Unlegended Shares, subject to the delivery default; provided that such delay
is not the direct or indirect result of Subscriber’s actions or omissions. If
during any three hundred sixty (360) day period, the Company fails to deliver
Unlegended Shares as required by this Section 11.7 for an aggregate of thirty
(30) days, then each Subscriber or assignee holding Securities subject to such
default may, at its option, require the Company to redeem all or any portion of
the Unlegended Shares subject to such default at a price per share equal to the
greater of (i) 120% of the Purchase Price paid by Subscriber for the Unlegended
Shares that were not timely delivered, or (ii) a fraction in which the numerator
is the highest closing price of the Common Stock during the aforedescribed
thirty day period and the denominator of which is the lowest conversion price or
exercise price, as the case may be, during such thirty (30) day period,
multiplied by the price paid by Subscriber for such Common Stock (“Unlegended
Redemption Amount”). The Company shall promptly pay any payments incurred under
this Section in immediately available funds upon demand.

 



22

 

 

(d) Buy-In. In addition to any other rights available to Subscriber, if the
Company fails to deliver to Subscriber Unlegended Shares as required pursuant to
this Agreement and after the Unlegended Shares Delivery Date Subscriber, or a
broker on Subscriber’s behalf, purchases (in an open market transaction or
otherwise) shares of common stock to deliver in satisfaction of a sale by such
Subscriber of the shares of Common Stock which Subscriber was entitled to
receive from the Company (a “Buy-In”), then the Company shall promptly pay in
cash to Subscriber (in addition to any remedies available to or elected by
Subscriber) the amount by which (A) Subscriber’s total purchase price (including
brokerage commissions, if any) for the shares of common stock so purchased
exceeds (B) the aggregate purchase price of the shares of Common Stock delivered
to the Company for reissuance as Unlegended Shares together with interest
thereon at a rate of 15% per annum accruing until such amount and any accrued
interest thereon is paid in full (which amount shall be paid as liquidated
damages and not as a penalty). For purposes of illustration only, if Subscriber
purchases shares of Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to $10,000 of purchase price of shares of Common
Stock delivered to the Company for reissuance as Unlegended Shares, the Company
shall be required to pay the Subscriber $1,000, plus interest. Subscriber shall
promptly provide the Company written notice indicating the amounts payable to
Subscriber in respect of the Buy-In, including, evidence regarding the purchase
of common stock for which the Buy-In is implemented.

 

(e) 144 Default. At any time commencing twelve (12) months after the Closing
Date, in the event Subscriber is not permitted to sell any of the Conversion
Shares or Warrant Shares without any restrictive legend, or if such sales are
permitted but subject to volume limitations or further restrictions on resale as
a result of the unavailability to Subscriber of Rule 144(b)(1)(i) under the 1933
Act or any successor rule (a “144 Default”), for any reason, including, but not
limited to, failure by the Company to file quarterly, annual or any other
filings required to be made by the Company by the required filing dates
(provided that any filing made within the time for a valid extension shall be
deemed to have been timely filed), or the Company’s failure to make information
publicly available which would allow Subscriber’s reliance on Rule 144 in
connection with sales of Conversion Shares or Warrant Shares, except due to a
change in current applicable securities laws or because Subscriber is an
Affiliate (as defined under Rule 144) of the Company, then the Company shall pay
such Subscriber as liquidated damages and not as a penalty for each thirty (30)
days (or such lesser pro-rata amount for any period less than thirty (30) days)
an amount equal to one percent (1.0%) of the purchase price of the Conversion
Shares and Warrant Shares (which could be issued on a cashless basis pursuant to
Section 2 of the Warrant) which is subject to such 144 Default; provided,
however, that the Company shall not be required to pay any liquidated damages to
any Subscriber pursuant to this Section 11.7(f) in excess of 4% of such
Subscriber’s aggregate Purchase Price hereunder. Liquidated damages shall not be
payable pursuant to this Section 11.7(f) in connection with Conversion Shares or
Warrant Shares for such times as such shares may be sold by the holder thereof
without any legend or volume or other restrictions pursuant to Section
144(b)(1)(i) of the 1933 Act or pursuant to an effective registration statement.

 

12. (a) Favored Nations Provision. Other than in connection with (i) full or
partial consideration in connection with a strategic merger, acquisition,
consolidation or purchase of substantially all of the securities or assets of a
corporation or other entity, so long as such issuances are not for the purpose
of raising capital and which holders of such securities or debt are not at any
time granted registration rights, (ii) the Company’s issuance of securities in
connection with strategic license agreements and other partnering arrangements,
so long as such issuances are not for the purpose of raising capital and which
holders of such securities or debt are not at any time granted registration
rights, (iii) the Company’s issuance of Common Stock or the issuances or grants
of options to purchase Common Stock to employees, directors, and consultants,
(iv) securities upon the exercise or exchange of or conversion of any securities
exercisable or exchangeable for or convertible into shares of Common Stock
issued and outstanding on the date of this Agreement on the terms disclosed in
the Reports and which securities are also described on Schedule 12(a), and (v)
as a result of the exercise of Warrants or conversion of Preferred Stock which
are granted or issued pursuant to this Agreement on the unamended terms in
effect on the Closing Date, (collectively, the foregoing (i) through (v) are
“Excepted Issuances”), if at any time the Preferred Stock or Warrants are
outstanding, the Company shall agree to or issue (the “Lower Price Issuance”)
any Common Stock or securities convertible into or exercisable for shares of
Common Stock (or modify any of the foregoing which may be outstanding) to any
Person at a price per share or conversion or exercise price per share which
shall be less than the Conversion Price in effect at such time or the Warrant
exercise price in effect at such time, as applicable, without the consent of the
Subscribers, then the Conversion Price and Warrant exercise price, as
applicable, shall automatically be reduced to such other lower price. The
average Conversion Price of the Conversion Shares and average exercise price in
relation to the Warrant Shares shall be calculated separately for the Conversion
Shares and Warrant Shares. Common Stock issued or issuable by the Company for no
consideration or for consideration that cannot be determined at the time of
issue will be deemed issuable or to have been issued for $0.001 per share of
Common Stock. For purposes of the issuance and adjustments described in this
paragraph, the issuance of any security of the Company carrying the right to
convert such security into shares of Common Stock or any warrant, right or
option to purchase Common Stock shall result in the issuance of the additional
shares of Common Stock upon the sooner of (A) the agreement to or (B) actual
issuance of such convertible security, warrant, right or options and again at
any time upon any subsequent issuances of shares of Common Stock upon exercise
of such conversion or purchase rights if such issuance is at a price lower than
the Conversion Price or Warrant exercise price, as applicable, in effect upon
such issuance. A convertible instrument (including a right to purchase equity of
the Company) issued, subject to an original issue or similar discount or which
principal amount is directly or indirectly increased after issuance will be
deemed to have been issued for the actual cash amount received by the Company in
consideration of such convertible instrument. The rights of the Subscribers set
forth in this Section 12 are in addition to any other rights the Subscribers
have pursuant to this Agreement, the Preferred Stock, Warrants or any other
Transaction Document. The provisions of this Section 12(a) shall no longer apply
following the Covenant Period.

 



23

 

 

(b) Right of Participation. Until one (1) year following the Closing Date, the
Subscribers shall be given not less than fifteen (15) days prior written notice
of any proposed sale by the Company of its Common Stock or other securities or
equity linked debt obligations (“Other Offering”), except in connection with the
Excepted Issuances. If the Subscribers elect to exercise their rights pursuant
to this Section 12(b), the Subscribers shall have the right during the fifteen
(15) days following receipt of the notice, to purchase in the aggregate up to
one-half (1/2) of such offered Common Stock, debt or other securities in
accordance with the terms and conditions set forth in the notice of sale,
relative to each other in proportion to the amount of Preferred Stock issued to
them on the Closing Date. Subscribers who participate in such Other Offering
shall be entitled at their option to purchase, in proportion to each other, the
amount of such Other Offering that could have been purchased by Subscribers who
do not exercise their rights hereunder until up to one-half (1/2) of the Other
Offering is purchased by the Subscribers. In the event such terms and conditions
are modified during the notice period, Subscribers shall be given prompt notice
of such modification and shall have the right during the fifteen (15) days
following the notice of modification to exercise such right.

 

13. Miscellaneous.

 

(a) Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice in accordance with this Section 13(a). Any notice or other
communication required or permitted to be given hereunder shall be deemed
effective (a) upon hand delivery or delivery by facsimile with accurate
confirmation generated by the transmitting facsimile machine at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received, or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The addresses for such communications shall be: (i) if to the
Company, to: BEESFREE, Inc., 2101 Vista Parkway, Suite 4033, West Palm Bach,
Florida 33411, Fax: (561) 623-5465, and (ii) if to a Subscriber, to: the
addresses and fax numbers indicated on Schedule 1 hereto.

 



24

 

 

(b) Entire Agreement; Assignment. This Agreement and other documents delivered
in connection herewith represent the entire agreement between the parties hereto
with respect to the subject matter hereof and may be amended only by a writing
with the consent of the Subscribers and Company. Neither the Company nor the
Subscribers has relied on any representations not contained or referred to in
this Agreement or the other Transaction Documents. No right or obligation of the
Company shall be assigned without prior notice to and the written consent of the
Subscribers.

 

(c) Counterparts/Execution. This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile transmission, PDF, electronic signature or other
similar electronic means with the same force and effect as if such signature
page were an original thereof.

 

(d) Law Governing this Agreement. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
principles of conflicts of laws thereof or any other State. Any action brought
by any party hereto against the other concerning the transactions contemplated
by this Agreement shall be brought only in the state courts of New York or in
the federal courts located in the state and county of New York. The parties to
this Agreement hereby irrevocably waive any objection to jurisdiction and venue
of any action instituted hereunder and shall not assert any defense based on
lack of jurisdiction or venue or based upon forum non conveniens. The parties
executing this Agreement and other agreements referred to herein or delivered in
connection herewith on behalf of the Company agree to submit to the in personam
jurisdiction of such courts and hereby irrevocably waive trial by jury. The
prevailing party shall be entitled to recover from the other party its
reasonable attorney’s fees and costs. In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any agreement.
Each party hereto hereby irrevocably waives personal service of process and
consents to process being served in any suit, action or proceeding in connection
with this Agreement or any other Transaction Document by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law.

 

(e) Specific Enforcement, Consent to Jurisdiction. The Company and each
Subscriber hereby irrevocably waives, and agrees not to assert in any such suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction in New York of such court, that the suit, action or proceeding is
brought in an inconvenient forum or that the venue of the suit, action or
proceeding is improper. Nothing in this Section shall affect or limit any right
to serve process in any other manner permitted by law. Subject to Section 13(d)
hereof, the Company and the Subscribers acknowledge and agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties hereto shall be entitled to
seek an injunction or injunctions to prevent or cure breaches of the provisions
of this Agreement and to enforce specifically the terms and provisions hereof,
this being in addition to any other remedy to which any of them may be entitled
by law or equity.

 



25

 

 

(f) Damages. In the event the Subscriber is entitled to receive any liquidated
or other damages pursuant to the Transactions Documents, the Subscriber may
elect to receive the greater of actual damages or such liquidated damages. In
the event the Subscriber is granted rights under different sections of the
Transaction Documents relating to the same subject matter or which may be
exercised contemporaneously, or pursuant to which damages or remedies are
different, Subscriber is granted the right in Subscriber’s absolute discretion
to proceed under such section as Subscriber elects.

 

(g) Maximum Payments. Nothing contained herein or in any document referred to
herein or delivered in connection herewith shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest or
dividends required to be paid or other charges hereunder exceed the maximum
permitted by such law, any payments in excess of such maximum shall be credited
against amounts owed by the Company to the Subscribers and thus refunded to the
Company. The Company agrees that it may not and actually waives any right to
challenge the effectiveness or applicability of this Section 13(g).

 

(h) Calendar Days. All references to “days” in the Transaction Documents shall
mean calendar days unless otherwise stated. The terms “business days” and
“trading days” shall mean days that the New York Stock Exchange is open for
trading for three or more hours. Time periods shall be determined as if the
relevant action, calculation or time period were occurring in New York City. Any
deadline that falls on a non-business day in any of the Transaction Documents
shall be automatically extended to the next business day and interest, if any,
shall be calculated and payable through such extended period.

 

(i) Captions; Certain Definitions. The captions of the various sections and
paragraphs of this Agreement have been inserted only for the purposes of
convenience; such captions are not a part of this Agreement and shall not be
deemed in any manner to modify, explain, enlarge or restrict any of the
provisions of this Agreement. As used in this Agreement the term “person” shall
mean and include an individual, a partnership, a joint venture, a corporation, a
limited liability company, a trust, an unincorporated organization and a
government or any department or agency thereof.

 

(j) Consent. As used in this Agreement and the other Transaction Documents and
any other agreement delivered in connection herewith, “Consent of the
Subscribers” or similar language means the consent of holders of a majority of
the affected Preferred Stock or Warrants, as the case may be, purchased in the
Offering, outstanding on the date consent is granted. The Subscribers may
consent to take or forebear from any action permitted under or in connection
with the Transaction Documents, modify any Transaction Documents or waive any
default or requirement applicable to the Company, the Subsidiaries or the
Subscribers under the Transaction Documents.

 

(k) Severability. In the event that any term or provision of this Agreement
shall be finally determined to be superseded, invalid, illegal or otherwise
unenforceable pursuant to applicable law by an authority having jurisdiction and
venue, that determination shall not impair or otherwise affect the validity,
legality or enforceability: (i) by or before that authority of the remaining
terms and provisions of this Agreement, which shall be enforced as if the
unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.

 



26

 

 

(l) Successor Laws. References in the Transaction Documents to laws, rules,
regulations and forms shall also include successors to and functionally
equivalent replacements of such laws, rules, regulations and forms. A successor
rule to Rule 144(b)(1)(i) shall include any rule that would be available to a
non-Affiliate of the Company for the sale of Common Stock not subject to volume
restrictions and after a six month holding period.

 

(m) Maximum Liability. In no event shall the liability of the Subscribers or
permitted assign hereunder or under any Transaction Document or other agreement
delivered in connection herewith be greater in amount than the dollar amount of
the net proceeds actually received by such Subscriber or successor upon the sale
of Conversion Shares.

 

(n) Independent Nature of Subscribers.     The Company acknowledges that the
obligations of each Subscriber under the Transaction Documents are several and
not joint with the obligations of any other Subscriber, and no Subscriber shall
be responsible in any way for the performance of the obligations of any other
Subscriber under the Transaction Documents. The Company acknowledges that each
Subscriber has represented that the decision of each Subscriber to purchase
Securities has been made by such Subscriber independently of any other
Subscriber and independently of any information, materials, statements or
opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company which may have been made or given by any other
Subscriber or by any agent or employee of any other Subscriber, and no
Subscriber or any of its agents or employees shall have any liability to any
other Subscriber (or any other person) relating to or arising from any such
information, materials, statements or opinions. The Company acknowledges that
nothing contained in any Transaction Document, and no action taken by any
Subscriber pursuant hereto or thereto shall be deemed to constitute the
Subscribers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Subscribers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents.  The Company acknowledges that it has
elected to provide all Subscribers with the same terms and Transaction Documents
for the convenience of the Company and not because Company was required or
requested to do so by the Subscribers.  The Company acknowledges that such
procedure with respect to the Transaction Documents in no way creates a
presumption that the Subscribers are in any way acting in concert or as a group
with respect to the Transaction Documents or the transactions
contemplated thereby.

 

(o) Equal Treatment. No consideration shall be offered or paid to any person to
amend or consent to a waiver or modification of any provision of the Transaction
Documents unless the same consideration is also offered and paid to all the
Subscribers and their permitted successors and assigns.

 

(p) Adjustments. The conversion price, Warrant exercise price, amount of
Conversion Shares and Warrant Shares, trading volume amounts, price/volume
amounts and similar figures in the Transaction Documents shall be equitably
adjusted and as otherwise described in this Agreement, the Certificate of
Designation and Warrants.

 

[-SIGNATURE PAGES FOLLOW-]

 



27

 

 

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

 

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.

 

BEESFREE, INC.

a Nevada corporation

 

 

 

 

By: ____________________________

Name: David W. Todhunter

Title: Chief Executive Officer

 

Dated: October 10, 2012

 

 

 

 

 

SUBSCRIBER

PURCHASE

PRICE

SHARES OF

SERIES B

PREFERRED

STOCK

SERIES B WARRANTS

Name of Subscriber:

 

__________________________________________________

 

Address:

 

__________________________________________________

 

__________________________________________________

  

 

 

Fax No.: ___________________________________________

 

Taxpayer ID# (if applicable): ____________________________

or Social Security #

 

__________________________________________________ 

(Signature)

By:

 

     

  

 



28

 

